                          ,,
AO 245B (Rev. 02/18)      Judgment in a Criminal Case
                          Sheet l
                                                                                                                                 FILED
                                                                                                                         EAs-8.·RSN.DISTRICT COURT
                                                                                                                                    PISIPrq • RI~ CUJAS
                                                                                                                                                  I


                                              UNITED STATES DISTRICT COURT                                               , -8 07 2019
                                                                                                                   JAMES        ,Ji.
                                                                 Eastern District of Arkansas             By: _ _~R,rvACK, CLERK
                                                                              )                                          DEPCLERK
                 UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                       v.                                     )
                                                                              )
                  ROJELIO PEREAH-HERNANDEZ                                           Case Number: 4:19CR00002-01 BRW
                             a/k/a                                            )
                    VICTOR AGUILAR-COAPIA                                     )      USM Number: 32423-009
                                                                              )
                                                                              )       Latrece Gray
                                                                              )      Defendant's Attorney
THE DEFENDANT:
    liZI pleaded guilty to count(s)         1 to Information.
    D pleaded nolo contendere to count(s)
      which was accepted by the court.
    D was found guilty on count(s)
      after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                         Nature of Offense                                                          Offense Ended              Count
                                      j[_11_1eg-al_R_e_-e_n_try_of_a_P_11_ev-io_u_s_ly_O_ep_ort_e_d_Alien _ _E_ __,!rl-1_2_/2_7/20--18-----,l l.__1_ _ __,
                                                                                                  ___,_a_Class
j    a u.s.c. § 1326 (a)
                                        Felony



           The defendant is sentenced as provided in pages 2 through          __4_ _ _ of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)

    • Count(s)                                                  D is   Dare dismissed on the motion of the United States.

             It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paip. If ordered to pay restitution,
    the defenaant must notify the court and United States attorney of material clianges in econonuc circumstances.

                                                                              2/7/2019




                                                                              BILLY ROY WILSON, U.S. District Judge
                                                                              Name and Title of Judge




                                                                              Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                 .   Sheet 2 - Imprisonment
                                                                                                                         2_ of
                                                                                                        Judgment- Page _ _       4
 DEFENDANT: ROJELIO PEREAH-HERNANDEZ
 CASE NUMBER: 4:19CR00002-01 BRW

                                                               IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  TIME SERVED with no term of Supervised Release to follow. If the defendant is deported, the defendant is reminded that he
  should not illegally return to the United States.



      D The court makes the following recommendations to the Bureau of Prisons:




      liZI   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D   at    _________                    D   a.m.     D p.m.       on

             D as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                        to

 at
      -------------- ,                                  with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL



                                                                            By------------=-----------,,.------
                                                                                                  DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 2A - Imprisonment
                                                                                              Judgment-Page    3     of   -~4__
DEFENDANT: ROJELIO PEREAH-HERNANDEZ
CASE NUMBER: 4:19CR00002-01 BRW

                                           ADDITIONAL IMPRISONMENT TERMS
  1. If the defendant is deported, the defendant is reminded that he should not illegally return to the United States.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment - Page _ _4~_ of            4
 DEFENDANT: ROJELIO PEREAH-HERNANDEZ
 CASE NUMBER: 4:19CR00002-01 BRW
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                 JVTA Assessment*                 Fine                      Restitution
 TOTALS            $ 0.00                        $ 0.00                           $ 0.00                    $ 0.00



 D The determination ofrestitution is deferred until           ----
                                                                          • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _paYlllent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                       Total Loss**
                                                               .______ ___.I._[-_-____.
                                                                                              Restitution Ordered
                                                                                                                      c- - -7
                                                                                                                            Priority or Percentae:e




~ - - - - ~ ~ - ~ ~ - ~ l ~ I- - ~




                                                               ,____________. .__________ ] I....___________,

 TOTALS                               s ______o_._oo_                         $
                                                                                  ----------
                                                                                                        0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the            D fine     D restitution.
       D the interest requirement for the           D fine       •    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                             -
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
